                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

PERCY BURNELL,                                 §
          Plaintiff,                           §
                                               §
vs.                                            §   CIVIL ACTION NO. 3:17-02742-MGL
                                               §
RICHLAND SCHOOL DISTRICT ONE,                  §
          Defendant.                           §
             ORDER ADOPTING THE REPORT AND RECOMMENDATION,
          GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT,
                              AND DISMISSING THE CASE
       This case was brought alleging violations of Title VII of the Civil Rights Act of 1964.

All parties are represented by counsel. The matter is before the Court for review of the Report

and Recommendation (Report) of the United States Magistrate Judge suggesting Defendant

Richland School District One’s (the District) motion for summary judgment be granted and the

case dismissed. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule

73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on January 11, 2019, ECF No. 37, and the Clerk of

Court entered Plaintiff Percy Burnell's (Burnell) objections to the Report on January 28, 2019,

ECF No. 41. The Court has reviewed the objections, but holds them to be without merit.

Therefore, it will enter judgment accordingly.

       The Magistrate Judge suggested Burnell neglected to show he was satisfactorily

performing his job when the District discharged him. The Magistrate Judge thus recommended

Burnell failed to present a prima facie case of Title VII discrimination. Further, the Magistrate

Judge advanced the District’s motion for summary judgment should be granted because Burnell

neglected to raise an inference his discharge was due to religious discrimination, and failed to

counter the District’s non-discriminatory reason for his discharge. Burnell avers he supplied

evidence via his affidavit that: 1) he was satisfactorily performing his job when the District

discharged him; and 2) the District’s purported reason for discharging him was pretextual.

       In a Title VII case based upon circumstantial evidence such as the case at bar, the

plaintiff proceeds under the burden-shifting framework outlined in McDonnell Douglas Corp v.

Green, 411 U.S. 792 (1973). Under that framework, plaintiff must first make a prima facie

showing of discrimination by showing: 1) he was a member of a protected class; 2) he was

satisfactorily performing his job; 3) he suffered an adverse employment action; and 4) he was

treated differently from similarly situated employees who were not members of the class.

Coleman v. Md. Ct. of App., 626 F.3d 187, 190 (4th Cir. 2010). Once plaintiff makes the initial

showing, his employer must present a non-discriminatory reason for the adverse employment

action. McDonnell Douglas Corp., 411 U.S. at 802. The burden then shifts back to plaintiff to

show his employer’s purportedly non-discriminatory reason is pretextual. Id. at 804.
           In opposing a motion for summary judgment, a party must, inter alia, point to evidence in

the record, including affidavits. Fed. R. Civ. P. 56(c)(1)(A). However, a self-serving affidavit is

insufficient to withstand a motion for summary judgment. See Nat’l Enters., Inc. v. Barnes, 201

F.3d 331, 335 (4th Cir. 2000).

           In arguing he has shown he was satisfactorily performing his job when the District

discharged him, Burnell relies on his affidavit. Through the affidavit, Burnell avers he was

adequately performing his job. The affidavit, however, is self-serving, and thus insufficient to

defeat a motion for summary judgment.            Further, it is the District’s opinion of Burnell’s

performance, not Burnell’s opinion which determines whether he was satisfactorily performing

his job. See DeJarnette v. Corning Inc., 133 F.3d 293, 299 (4th Cir. 1998). For those reasons,

the Court will overrule Burnell’s objection regarding whether he was satisfactorily performing

his job.

           Because Burnell has neglected to show he was satisfactorily performing his job, he

likewise fails to meet his burden to present a prima facie case of Title VII discrimination.

Because the issue of satisfactory job performance is sufficient to decide this case, the Court

declines to reach Burnell’s remaining objections. See Karsten v. Kaiser Found. Health Plan of

Mid-Atl. States, Inc., 36 F.3d 8, 11 (4th Cir. 1994) ("If the first reason given is independently

sufficient, then all those that follow are surplusage; thus, the strength of the first makes all the

rest dicta.").

           After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Plaintiff's objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of this Court Defendant’s motion for summary judgment is

GRANTED and this case is DISMISSED.
       IT IS SO ORDERED.

       Signed this 6th day of February, 2019, in Columbia, South Carolina.



                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE


                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from

the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
